DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “the water absorption layer is arranged separately from the organic light-emitting diode layer and the cathode” (see lines 12-13) in conjunction with “the adhesive layer is disposed between the water absorption layer and the pixel definition layer" (see lines 14-16). Also see applicant’s arguments (see REMARKS of 7/19/2021, page 7, 2nd paragraph to page 9, 5th paragraph), which are persuasive.
Similarly, claims 2-10 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 2 that requires “a water absorption layer disposed over the pixel definition layer" (see lines 10) in conjunction with “the water absorption layer is arranged separately from the organic light-emitting diode layer and the cathode” (see last 2 lines). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AJAY ARORA/Primary Examiner, Art Unit 2892